Citation Nr: 0945598	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  07-21 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania

THE ISSUE

Whether there was clear and unmistakable error (CUE) in a  
March 1975 rating decision  in which the RO  denied service 
connection for spondylolysis of the L5 vertebra. 

REPRESENTATION

Appellant represented by:	Peter C. Amuso, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to October 
1974.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 2006 rating decision in which the RO 
determined that a  March 1975 rating decision in which it 
denied service connection for spondylolysis of the L5 
vertebra, did not contain CUE.  In October 2006, the Veteran 
filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in May 2007, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in July 2007. 

In August 2007, the Veteran testified during a hearing before 
a Decision Review Officer (DRO) at the RO; a transcript of 
that hearing is of record. 

September 2007, January 2008 and December 2008 supplemental 
SOCs (SSOCs) reflect the RO's continued denial of the claim. 

In September 2009, the Veteran testified during a Board 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of that hearing is of record. 

The Board notes that the claims file reflects that the 
Veteran was previously represented by the Disabled American 
Veterans (DAV).  In February 2009, the Veteran filed a VA 
Form 21-22a, Appointment of Individual as Claimant's 
Representative, naming Peter C. Amuso, a private attorney, as 
his representative.  The Board recognizes the change in 
representation.

As a final preliminary matter, the Board notes that during 
the September 2009 Board hearing, the Veteran's 
representative claimed that, in  addition to CUE in the March 
1975 rating decision, there was also CUE in each subsequent 
rating decision--in  July 1976, February 2000, February 2002, 
August 2002, March 2005 and August 2005-in which the RO  
denied the Veteran's claim for service connection.  As these 
matters have not been addressed by the RO, they are not 
properly before the Board; hence, they are referred to the RO 
for appropriate action.  
FINDINGS OF FACT

1. All notification and development actions needed to fairly 
adjudicate the claim on appeal have accomplished. 

2.  By rating decision dated  March 25, 1975, the RO denied 
service connection for spondylolysis of the L5 vertebra.

3.  Other than essentially disagreeing with the RO's weighing 
and evaluation of the evidence  in  March 1975,  the 
appellant has not specifically set forth the RO's claimed 
error(s) of fact or law, the legal and factual basis for the 
claimed error(s), and why the result in the March 1975 rating 
decision would have been manifestly different but for the 
alleged error(s).


CONCLUSION OF LAW

The Veteran has not raised a legally sufficient claim of CUE 
in the March 25, 1975 rating decision in which the RO  denied 
service connection for spondylolysis of the L5 vertebra.  38 
C.F.R. § 3.105(a) (2009.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The Board notes that, given the parameters of the law 
surrounding CUE claims (as explained in more detail below), 
the duties to notify and assist imposed by the VCAA are not 
applicable where CUE is claimed, in Board decisions (see 
Livesay v. Principi, 15 Vet. App. 165 (2001), or in RO 
decisions (see Parker v. Principi, 15 Vet. App. 407 (2002)).

As noted in Livesay, CUE claims are not conventional appeals, 
but rather are requests for revision of previous decisions.  
A claim based on CUE is fundamentally different from any 
other kind of action in the VA adjudicative process.  A 
litigant alleging CUE is not pursuing a claim for benefits, 
but rather is collaterally attacking a final decision.  
Livesay, 15 Vet. App. at 178-79.  Moreover, that litigant has 
the burden of establishing such error on the basis of the 
evidence then of record.  Id.

Additionally,, the Board finds that, as there are no other 
duties to notify and assist owed the Veteran, the matter on 
appeal is ready for review. 

II. Analysis

The Veteran asserts that the RO committed CUE in its failure 
to grant service connection for spondylolysis of the L5 
vertebra in the March 1975 rating decision.  Specifically, he 
claims that the RO erroneously concluded that the Veteran's 
back disability was not related to his service despite the 
available health records at the time.  In his February 2009 
substantive appeal and at his September 2009 hearing, the 
Veteran claimed that he had a healthy back prior to service 
which was injured while in service.  At the September 2009 
hearing, the Veteran's representative testified that after 
the March 1975 rating decision, a private doctor examined the 
Veteran and determined that the Veteran's military service 
was the inciting cause of the Veteran's chronic backache when 
instilled upon the underlying condition of spondylolysis.

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE.  However, if the evidence 
establishes CUE, the prior decision will be reversed and 
amended. A finding of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision. 

In determining whether a prior determination involves CUE, 
the United States Court of Appeals of Veterans Claims (Court) 
has established a three-prong test.  The three prongs are: 
(1) either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., there must be more 
than simple disagreement on how the facts were weighed or 
evaluated), or the statutory/regulatory provisions extant at 
that time were not correctly applied; (2) the error must be 
"undebatable" and of the sort which, if it had not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-
14 (1992) (en banc).

CUE is a very specific and rare kind of error.  It is the 
kind of error in fact or law that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would manifestly have been different but for the error.  
Generally, the correct facts, as they were known at the time, 
were not before the RO, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  Even 
when the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be ipso facto clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), 
citing Russell, 3 Vet. App. at 313-14.

A determination of CUE must be based on the record and the 
law that existed at the time of the prior adjudication.  
Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 
Vet. App. 377 (1994).

In Fugo v. Brown, 6 Vet. App. 40, (1993), the Court stated 
that:

... merely to aver that there was CUE in 
a case is not sufficient to raise the 
issue. ..CUE is a very specific and rare 
kind of 'error.'  It is the kind of 
error, of fact or of law, that when 
called to the attention of later 
reviewers compels the conclusion, to 
which reasonable minds could not differ, 
that the result would have been 
manifestly different but for the error. 
..If a claimant-appellant wishes to 
reasonably raise CUE there must be some 
degree of specificity as to what the 
alleged error is and, unless it is the 
kind of error that, if true, would be CUE 
on its face, persuasive reasons must be 
given as to why the result would have 
been manifestly different but for the 
alleged error.  It must be remembered 
that there is a presumption of validity 
to otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger.

Fugo, 6 Vet. App. at 43-44 (emphases added).  Here, the 
appellant's allegation simply does not meet the criteria 
noted above, as the Veteran has not stated with any 
specificity what he finds to be the alleged error in the 
March 1975 RO rating decision.

It has been alleged that the RO's failure to grant service 
connection constituted CUE as the Veteran back disability was 
incurred in service.  It is true, as asserted by the 
Veteran's attorney  during  the September 2009 hearing, that 
in a December 1975 letter, a private doctor concluded that 
the Veteran's service was the inciting cause of the Veteran's 
chronic backache when instilled upon the underlying condition 
of spondylolysis.  The fact remains, however, that this 
opinion was given after the March 1975 rating decision.  
Additionally, there was no medical evidence of record at the 
time of the March 1975 rating action that established that 
the Veteran's back disability was related in any way to 
service. 

The very nature of the Veteran's allegations-that service 
connection for spondylolysis of the L5 vertebra was warranted 
as the Veteran's disability was caused by service-cannot, 
without more, form the basis for a finding of  CUE in the 
rating decision at issue.   A mere disagreement with how the 
RO evaluated the facts before it does not constitute an 
allegation that is adequate to raise a CUE claim.  Luallen v. 
Brown, 8 Vet. App. 92 (1995); Damrel v. Brown, 6 Vet. App. 
242 (1994).  In essence, the Veteran's argument regarding his 
claim essentially boils down to a reweighing of the evidence.

In sum, the Board finds that the appellant has not presented 
a valid claim of CUE in the RO's March 25, 1975 rating 
decision. Other than essentially disagreeing with the 
weighing and evaluation of the evidence, he has not 
identified any specific error(s) of fact or law in the RO's 
decision or the legal or factual basis for any such error(s), 
nor has he explained why the result would have been different 
but for the alleged error.  

Under these circumstances, the Board must conclude, 
consistent with the above, that a properly plead claim of CUE 
has not been presented, and that the claim of CUE must be 
dismissed, without prejudice.  See Simmons v. Principi, 17 
Vet. App. 104, 114-16 (2003); Luallen, 8 Vet. App. at 96.  



ORDER

The claim of CUE in the March 25, 1975 rating decision in 
which the RO denied service connection for spondylolysis of 
the L5 vertebra is dismissed without prejudice. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


